      Case: 1:18-cv-01407-JG Doc #: 22 Filed: 11/23/18 1 of 5. PageID #: 656


                            IN THE FEDERAL DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MIA LONG,                                      )     CASE NO. 1:18-CV-01407
                                               )
       Plaintiff,                              )
                                               )     JUDGE JAMES S. GWIN
v.                                             )
                                               )     DEFENDANTS’ MEMORANDUM IN
CITY OF CLEVELAND, et al,                      )     OPPOSITION TO PLAINTIFF’S
                                               )     MOTION FOR EXTENSION OF TIME
       Defendant.                              )     TO RESPOND TO DEFENDANTS’
                                               )     MOTION FOR SUMMARY JUDGMENT


       Defendants, City of Cleveland (the “City”), City of Cleveland Department of Public

Utilities (“DPU”), and Jose Hernandez (“Hernandez”) (collectively “Defendants”), by and

through undersigned counsel, hereby respectfully request that this Court deny Plaintiff’s Motion

for Extension of Time to Respond to Defendants’ Motion for Summary Judgment (“Plaintiff’s

Motion”), filed on November 21, 2018, as it fails to assert good cause as to why an extension

should be granted. Plaintiff’s lack of time to obtain proper deposition transcripts is due only to

Plaintiff failing to manage her time properly after the Court issued its dispositive motion and

reply deadlines set on August 2, 2018. See Docket No. 5, Case Management Scheduling Order.

       A court’s scheduling order may only be modified after a showing of “good cause” and

with the judge’s consent. Fed. R. Civ. P. 16(b)(4). “The primary measure of Rule 16’s ‘good

cause’ standard is the moving party’s diligence in attempting to meet the case management

order’s requirements.” Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002) (quoting

Bradford v. DANA Corp., 249 F.3d 807, 809 (8th Cir. 2001)). A showing of “good cause” shall

only be found where “forces beyond the control” of the party asserting good cause prevent the

moving party from meeting an established deadline. See Proctor v. Northern Lakes Community

Mental Health, 560 Fed.Appx. 453, 457 (6th Cir.2014) (citing Nicholson v. City of Warren, 467


                                                1
       Case: 1:18-cv-01407-JG Doc #: 22 Filed: 11/23/18 2 of 5. PageID #: 657


F.3d 525 (6th Cir. 2006) (holding that not even Appellant’s medical condition that caused her to

be bed ridden for several weeks was good cause to excuse her from timely filing her notice of

appeal as there was no indication that the medical condition prevented Appellant from filing

documents.)). An extension of a scheduling order, particularly with respect to opposing a motion

for summary judgment, may be denied when the plaintiff fails to allege, “any facts showing her

failure to timely respond to defendants’ motion for summary judgment amounts to excusable

neglect.” Famularcano v. SanMar Corp., S.D.Ohio No. 1:10-CV-511, 2012 WL 4180417,

*2, report and recommendation adopted, S.D.Ohio No. 1:10-CV-005112012 WL 4848974.

Excusable neglect is a “strict standard which is met only in extraordinary cases.” Nicholson v.

City of Warren, 467 F.3d 525, 527 (6th Cir.2006) (citing Marsh v. Richardson, 873 F.2d 129,

130 (6th Cir.1989)).

       In the instant situation, Plaintiff has failed to show good cause for her request for an

extension, has misrepresented the timeline that lead to the November 21, 2018, depositions of

Jose Hernandez and Frances Paster, and cannot show excusable neglect for her alleged inability

to timely file a brief in opposition to Defendants’ pending motion for summary judgment.

Plaintiff’s motion states:

              Plaintiff requires this additional time because two crucial depositions are
       being conducted on the date of this filing, November 21, 2018 of Defendant Jose
       Hernandez and another employee of Defendant, City of Cleveland. Today’s date
       was the only available date to conduct these depositions.
              Further, counsel for the Defendants has advised the deposition not to
       waive reading and signature with regard to the transcripts of the depositions,
       thereby precluding the Plaintiff from being able to respond by the ordered date of
       November 26, 2018.
See Docket No. 21, Plaintiff’s Motion for Extension.


       The Court set Plaintiff’s deadline for her brief in opposition on August 2, 2018—3

months and 24 days prior to the November 26, 2018 deadline to oppose Defendants’ motion for


                                               2
       Case: 1:18-cv-01407-JG Doc #: 22 Filed: 11/23/18 3 of 5. PageID #: 658


summary judgment. See Docket No. 5. Plaintiff failed to formally discuss deposition dates with

counsel for Defendants until Tuesday, October 30, 2018. See Exhibit A, Deposition Discussion

E-mails. Plaintiff taking depositions as late as November 21, 2018 is not the fault of Defendants

or any delay on Defendants’ part, unlike what Plaintiff has asserted in her motion, as Defendants

have been willing to communicate and cooperative throughout the pendency of this litigation—

unlike Plaintiff. See Docket No. 12, Attachments 1 through 3. As the attached correspondence

illustrates, Defendants’ counsel was prompt in ascertaining the deponents’ availability, in

responding to Plaintiff’s request, and cooperative in setting dates for the deposition. See Exhibit

A. However, even had Defendants’ been available for depositions the day after Plaintiff’s

request, the transcripts of the depositions would not be available for use in Plaintiff’ brief in

opposition until at least December 1, 2018—even if the court reporter of Plaintiff’s choosing was

able to have the transcript available for reading immediately. Fed. R. Civ. P. 30(e).

       Additionally, Plaintiff’s request for extension, even if granted, will not allow Plaintiff to

use the deposition transcripts in his brief in opposition. Depositions were conducted on

November 21, 2018. Assuming—although it is an improbability— that the court reporter is able

to have the transcripts available to be read immediately after the conclusion of the depositions,

the earliest date that the deposition transcripts could be used would be Friday, December 31,

2018. Id. Thus, Plaintiff requesting an extension of seven days, until December 3, 2018, is futile

and will not accomplish Plaintiff’s goal. This further illustrates that Plaintiff’s stated reasons for

an extension are inaccurate and thus do not amount to a showing of good cause or excusable

neglect.

       Lastly, Plaintiffs have filed to comply with the requirements of Fed. R. Civ. P. 56(d),

which lists very specific requirements:




                                                  3
       Case: 1:18-cv-01407-JG Doc #: 22 Filed: 11/23/18 4 of 5. PageID #: 659


       (d) When Facts Are Unavailable to the Nonmovant. If a nonmovant shows by
       affidavit or declaration that, for specified reasons, it cannot present facts essential
       to justify its opposition, the court may:

               (1) defer considering the motion or deny it;

               (2) allow time to obtain affidavits or declarations or to take discovery; or

               (3) issue any other appropriate order.

Fed. R. Civ. P. 56(d). Plaintiff’s motion fails to comply with any of these requirements as it does

not contain any reference to specific reasons for facts that it cannot present that are essential to

justify Plaintiff’s opposition to Defendants’ motion for summary judgment. See Docket No. 21.

Plaintiff’s Motion also fails to contain any affidavit or declaration indicating the specific reasons

as to why Plaintiff is unable to present facts essential to justify her opposition.

       In conclusion, for the foregoing reasons Defendants’ respectfully request that this Court

deny Plaintiff’s motion as it fails to assert good cause as to why an extension should be granted

and wholly fails to comply with Fed. R. Civ. P 56(d).

                                               Respectfully Submitted,


                                                        BARBARA A. LANGHENRY (0038838)
                                                        Director of Law

                                                        By:    /s/ Amanda M. Boutton
                                                               MARK V. WEBBER (0007544)
                                                               Chief Assistant Director of Law
                                                               TIFFANY C. FISCHBACH (0083348)
                                                               AMANDA M. BOUTTON (0093659)
                                                               Assistant Directors of Law
                                                               601 Lakeside Avenue, Room 106
                                                               Cleveland, Ohio 44114
                                                               Tel: (216) 664-2800
                                                               Fax: (216) 664-2663
                                                        E-mail:MWebber@city.cleveland.oh.us
                                                               TFischbach@city.cleveland.oh.us
                                                               ABoutton@city.cleveland.oh.us

                                                        Attorneys for Defendants


                                                   4
      Case: 1:18-cv-01407-JG Doc #: 22 Filed: 11/23/18 5 of 5. PageID #: 660




                                CERTIFICATE OF SERVICE


       I certify that that on the 23rd day of November, 2018, the foregoing Defendants’

Memorandum In Opposition To Plaintiff’s Motion for Extension of Time to Respond to

Defendants’ Motion For Summary Judgment was filed electronically via the Court’s electronic

filing system (“ECF”). Notice of this filing will be sent to all parties via the ECF system and

parties pay access this filing through the Court’s ECF system.



                                             /s/ Amanda M. Boutton
                                             AMANDA M. BOUTTON (0093659)




                                                5
